DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 21-37 in the reply filed on January 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites a suction device to assist blowing. It is unclear how a suction device can also provide blowing, as they are opposite forces. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119). Jones discloses a glass forming machine which includes a blank station for forming a parison from a gob of molten glass and a blow station for forming the parison into a container and an invert mechanism which can move a neck ring from the blank station to the blow station by a rotary motion (col. 1 lines 9-33). Jones further teaches a control circuit to effect the movement of the neck ring (col. 6 lines 50-54, col. 9 lines 3-10) such that the neck ring stops in an intermediate position between the blank station and the blow station, such as vertically upwards (col. 6 lines 62-67). Although a control device is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a control device to be present as Jones indicates a control circuit for effecting the movement of the neck ring.
Claims 22 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119) as applied to claim 21 above, and further in view of Donges et al. (2009/0061100) and Zanella et al. (2009/0173105).  Jones doesn’t specify lubricating the neck ring. Donges teaches it is well known to apply lubricants to parts of a molding operation for easy release of the formed glass article ([0003]). Jones teaches .
Regarding claims 25-26, Jones teaches the control device stops the neck ring when an arm holding the neck ring has been swiveled by 90° (vertically upwards, col. 6 lines 64-67). In applying the swabbing step of Donges and Zanella, the lubricant would be applied from a side, such as a front side or a back side.
Regarding claim 27, Jones teaches the invert mechanism includes a servo-electric drive in order to transfer the neck ring (col. 6 lines 7-20).
Regarding claim 28, Jones teaches the invert mechanism includes a gripper with can grip the neck ring (col. 5 lines 21-24).
Regarding claim 29, Zanella teaches the swab robot comprises a tube that can swab the inside of the neck ring ([0077]). 
Regarding claim 30, Zanella shows in figure 2, a bracket (horizontal bar) for supporting the tube 4. Zanella also teaches the robot has six axes of movement 
Regarding claim 31, Jones teaches the neck ring includes two neck ring halves (col. 5 lines 21-24), a blank mold of the blank station includes two blow mold halves (214 in figure 14). Donges similarly teaches two neck ring halves and two blow mold halves at a blank station ([0021]).
Regarding claim 32, Jones teaches the blank station comprises a movable plunger for forming a parison.(col. 1 lines 17-21).
Regarding claim 33, Jones teaches the blow station blows up a parison in the blow mold, which suggests a blowing device (col. 1 lines 30-33).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119), Donges et al. (2009/0061100), and Zanella et al. (2009/0173105) as applied to claim 22 above, and further in view of Röhrhoff et al. (2017/0313614). Jones doesn’t specify a double walled blow mold. Like Jones, Röhrhoff teaches a blank mold for forming a parison and a blow mold for shaping the parison into a glass container. Röhrhoff also teaches the blank mold is a double walled mold with a gap between the two walls, wherein suctioning is provided so as to assist in the blowing of the parison into its final shape ([0146]). As can be seen in figure 4, air is suction from the inner wall of the mold and into the gap, thus making the wall at least in part permeable to air. Such a system would help to expedite the blowing process. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a double walled blow mold with suctioning, so as to assist in the blowing process, thereby expediting the process. 
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119) as applied to claim 21 above, and further in view of Nickey et al. (5,893,942) and Zanella et al. (2009/0173105).  Jones doesn’t suggest replacing the neck ring. Nickey teaches a similar apparatus as Jones comprising a blank station, a blow station, and an inverter mechanism for moving a neck ring from the blank station to the blow station by a rotary motion. Nickey also teaches neck rings carried by the inverter mechanism will be sometimes need to be replace due to normal wear or for a different size neck ring (col. 1 lines 19-26, 34-39, 53-57). Nickey further teaches a neck ring that can be quickly replaced (col. 2 lines 5-11) by a simple push and twist motion by a hand held tool (col. 2 lines 18-22). However, Nickey doesn’t teach a robot. Zanella teaches a glass forming machine comprising blank molds and finishing molds ([0002]). Zanella teaches molds are traditionally greased by an operator using a brush ([0015]) and such a process presents safety concerns and inconsistent results([0020]-[0021]). Zanella teaches replacing this manual process using a robot to eliminate the manual labor as well as provide for a more consistent result of greasing ([0022]). Nickey teaches a concern for the prolong usage of hand tools with an operator (col. 1 lines 57-65). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar modernization of the process of replacing the neck ring manually by using a replacement robot, as it would similarly eliminated the risk associated with performing the task manually, as similarly taught by Zanella. Furthermore, Nickey teaches a concern for the accessibility of the neck rings when replacement is necessary (col. 1 lines 57-63). Accordingly, since the inverter arm of Jones is stopped in a vertical position away from both blow and blank stations, it would .
Regarding claim 36, Jones teaches the control device stops the neck ring when an arm holding the neck ring has been swiveled by 90° (vertically upwards, col. 6 lines 64-67).
Regarding claim 37, as can be seen in figure 2 of Zanella, robots can be expected to have a moving arm. Also, just as the inverter mechanism of Jones comprises gripper arms for gripping the neck rings (col. 5 lines 21-24), it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a gripper on the moving arm of the robot so as to grip the replacement neck ring. 
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach providing for two intermediate positions in which a neck ring is stopped or slowed down during its rotary path between a blank mold station and a blow mold station so that the neck ring can be swabbed from a back side and from a front side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741